                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4: 19-CR-83-D


 UNITED STATES OF AMERICA                     )
                                              )
                                              )
                   v.                         )                    ORDER
                                              )
 ANTHONY MORRIS MCFARLANE,                    )
                                              )
                             Defendant.       )


        On July 15, 2020, a grand jury in the Eastern District of North Carolina issued a second

 superseding indictment and charged Anthony Morris McFarlane ("McFarlane" or "defendant'') with

 violating 18 U.S.C. §§ 1015(c), 1425(b), 1542, and 1546(a) [D.E. 32]. On September 3, 2020,

 McFarlane moved to dismiss the eleven counts in the second superseding indictment [D.E. 39] and

 filed exhibits in support [D.E. 40]. On October 6, 2020, the government responded in opposition

 [D.E. 45].

        In 1998 and 1999, McFarlane lied about his criminal history to the Immigration and

 Naturaliz.ation Service ("INS"). In January 1999, without correcting those lies, McFarlane obtained

 his United States citizenship. In February 1999, McFarlane used his new citizenship to obtain a

· United States passport. In 2009, McFarlane renewed his 1999 passport and submitted his 1999

 passport as part of the renewal process. In 2019, McFarlane needed to renew his 2009 passport. In

 this case, the United States seeks to crirnina11y prosecute McFarlane for allegedly making false

 statements in 2018, 2019, and 2020 concerning the renewal of his 2009 passport. The government

 theorizes that McFarlane's 1998 and 1999 false statements infected his 1999 United States

 citizenship, his 1999 passport, and his 2009 passport, and thereby made various statements in 2018,
2019, and 2020 to be false or fraudulent. As explained below, the criminal statutes on which the

government relies do not allow the government to use McFarlane's 1998 false statement and 1999

false statement to prosecute McFarlane for his conduct in 2018, 2019, and 2020. Thus, the court

grants McFarlane's motion to dismiss and dismisses the eleven charges in the second superseding

indictment.

                                                   I.

        On May 14, 1996, McFarlane was not a citizen of the United States and applied for

naturalization. See [D.E. 45] 1. Question 15-b of the application asked, "Have you ever ... been

arrested ... for breaking or violating any law or ordinance excluding traffic regulations?" [D.E. 32]

1 (quotation omitted). McFarlane answered ''no" to question 15-b and signed the application under

penalty of perjury, certifying that his answers were true and correct. See [D.E. 45] 1.

        On June 23, 1998, while McFarlane' s application for naturalization was pending, authorities

in Syracuse, New York, arrestedMcFarlane and charged him with first-degree sexual abuse, alleging

sexual contact with a child less than 11 years old. See [D.E. 32] 1-2. On July 20, 1998, McFarlane

appeared before an INS officer in Buffalo, New York, for a naturalization interview. See id. The

officer placed McFarlane under oath and, during the interview, McFarlane amended his response

to question 15-b to ''yes", referenced a 1994 Florida arrest for armed sexual battery that was

dismissed in 1995, but did not disclose his June 23, 1998 arrest (the "1998 false statement''). See id.;

[D.E. 45] 2.

       On December 3, 1998, a grand jury in Onondaga County, New York, indicted McFarlane for

first degree sexual abuse of a child and endangering the welfare of a child. See [D.E. 32] 2.

        On January 20, 1999, McFarlane completed a notice of naturalization oath ceremony form.

See id. Question 3 of the form asked "AFTER the date you were first interviewed on your

                                                   2
Application for Naturaliz.ation ... [h]ave you been ... indicted ... for breaking or violating any law

or ordinance, including traffic violations?" Id. McFarlane answered ''no," signed the form certifying

his answers were true and correct (the "1999 false statement"), participated in a naturalization

ceremony, and received United States citizenship. See id.; [D.E. 45] 3.

       OnFebruaey 16, 1999, McFarlane applied for a United States passport. See [D.E. 45] 4. As

evidence of his United States citizenship, McFarlane presented his 1999 naturaliz.ation certificate.

See id. On Februaey 26, 1999, the Department of State issued McFarlane a United States passport

(the "1999 passport''). See id.

       On July 19, 1999, McFarlane pleaded guilty in Onondaga County, New York, to attempted

first-degree sexual abuse of a child less than 11 years old. See id.

       On March 20, 2009, McFarlane applied to renew his United States passport. See id. at 5.

As part of his application, McFarlane submitted his 1999 passport. See id. McFarlane signed a

declaration in the application stating that "I declare under penalty of perjury all of the following: .

. . I have not knowingly and willfully made false statements or inbluded false documents in support

of this application." Id. (quotation omitted). On April 11, 2009, the Department of State renewed

McFarlane's passport (the ''2009 passport''). See id.

       On Februaey 27, 2019, McFarlane again applied to renew his United States passport using

Form DS-82, U.S. Passport Renewal Application for Eligible Individuals. See id. As part of the

application, McFarlane returned his 2009 passport and signed a declaration in the application stating

that "I declare under penalty of perjury all of the following: ... I have not knowingly and willfully

made false statements or included false documents in support of this application." Id. On April 1,

2019, the Department of State advised McFarlane that he was ineligible to renew his passport using

Form DS-82 because he had been convicted in 1999 of a sex offense against a minor. See id. & n.4.

                                                  3
The Department of State told McFarlane that he should renew his passport using Form DS-11. See

id.

       On April 8, 2019, McFarlane submitted Form DS-11 to the Department of State. See id. at

6. On Form DS-11, McFarlane stated that he had submitted his 2009 passport in support of his

application and signed the Form DS-11 certifying under penalty of perjury that he did not include

false documents in support of the application. See id. On April 22, 2019, the Department of State

renewed McFarlan.e's passport (the ''2019 passport''). See id.

                                                II.

       An indictment ''must be a plain, concise, and definite written statement ofthe essential facts

constituting the offense charged[.]" Fed. R. Criin. P. 7(c)(l). "[A]n indictment is sufficient ifit,

first, contains the elements of the offense charged and fairly informs a defendant of the charge

against which he must defend, and, second, enables him to plead an acquittal or conviction in bar

of future prosecutions for the same offense." HamHng v. United States, 418 U.S. 87, 117 (1974);

see United States v. Mathis, 932 F.3d 242,257 (4th Cir. 2019); United States v. Williams, 152 F.3d

294, 299 (4th Cir. 1998). Generally an indictment must "set forth the offense in the words of the

statute itself," and the statutory language ''must be accompanied with such a statement of the facts

... [that] will inform the accused of the specific offence ... with which he is charged." J-TamHng.

418 U.S. at 117-18 (quotation omitted); see United States v. Blankenship. 846 F.3d 663,668 (4th

Cir. 2017).

       A district court may dismiss an indictment for errors or irregularities in the grand jury

proceeding where there is actual prejudice to the defendant. See, e.g., United States v. Brewer, 1

F.3d 1430, 1433 (4th Cir. 1993); United States v. Vanderhorfil, 2 F. Supp. 3d 792, 796 (D.S.C.

2014). In order to demonstrate such prejudice, a defendant must show that (1) ''the irregularity

                                                 4
substantially influence[d] the decision to indict," or (2) ''there is grave doubt that the decision to

indict was free from the substantial influence of such irregularities." Brewer, 1 F.3d at 1433

(alteration and quotation omitted); see Bank of Nova Scotia v. United States, 487 U.S. 2S0, 2S6

(1988). Such an error or irregularity includes "an infirmity oflaw in the prosecution." United States

v. Engle, 676 F.3d 40S, 4is (4th Cir. 2012) (quotation omitted); see United States v. Odom, 721 F.

App'x 2S4, 25S (4th Cir. 2018) (per curiam) (unpublished); United States v. Snipes, 611 F.3d 85S,

866 (11th Cir. 2010). For example, if a defendant demonstrates that the allegations in the

indictment, even if1rue, do not state an offense, then a court must dismiss the alleged offense. See,

~    United States v. Thomas, 367 F.3d 194, 197 (4th Cir. 2004); United States v. Coia, 719 F.2d

1120, 1123 (llthCir.1983); UnitedStatesv. Granados-Alvarado, 3S0F. Supp. 3d3SS,3S8 (D.Md.

2018); cf. Russell v. United States, 369 U.S. 749, 768 & n.1S (1962) (a purpose of the specificity

requirement in an indictment "is to inform the court of the facts alleged, so that it may decide

whether they are sufficient in law to support a conviction" (quotation omitted)); United States v.

BergriJL 6S0 F.3d 2S7, 268 (3d Cir. 2011) ("[The district court's] determination must be based on

whether the facts alleged in the indictment, if accepted as entirely 1rue, state the elements of an

offense and could result in a guilty verdict.''); United States v. Brandon, 298 F.3d 307, 310 (4th Cir.

2002) (''Thus, the indictment must also contain a statement of the essential facts constituting the

offense charged." (emphasis and quotation omitted)). However, "a court may not dismiss an

indictment ... on a determination of facts that should [be] developed at trial." ~ , 676 F.3d at

41S; see United States v. Treacey, 677 F. App'x 869, 873-74 (4th Cir. 2017) (unpublished).

                                                  A.

       Counts one, five, and six allege that McFarlane violated 18 U.S.C. § 1S42 on October 24,

2018, and February 27, 2019. See [D.E. 32] 1-2, S-7. Section 1S42 makes it a crime for a person

                                                  s
to

                                      •
       willfully and knowingly make any false statement in an application for passport
       with intent to induce or secure the issuance of a passport under the authority of the
       United States, either for his own use or the use of another, contrary to the laws
       regulating the issuance ofpassports or the rules prescribed pursuant to such laws; or

                                       •            •                  •
       ... willfully and knowingly use or attempt to use, or furnish to another for use
       any passport the issue of which was secured in any way by reason of any false
       statement[.]

18 U.S.C. § 1542. Section 1542's first paragraph prohibits making a false statement to "secure" a

passport. Section l542's second paragraph prohibits using a passport secured by a false statement.

See United States v: Mends; 412 F. App'x 370, 372-73 (2d Cir. 2011) (unpublished); United States

v. Jean-Baptiste, 166 F.3d 102, 111 (2d Cir. 1999). Section 1542's "securing" paragraph requires

the government to prove "(i) the making of a false statement, (ii) with the intent to secure the

issuance of a passport." United States v. Salinas, 373 F.3d 161, 165 & n.2 (1st Cir. 2004); see

United States v. White, 1 F.3d 13, 16 (D.C. Cir. 1993); United States v. O'Bzyant, 775 F.2d 1528,

1535 (11th Cir. 1985); United States v. Washingto:Q, 705,F.2d 489, 493 (D.C. Cir. 1983) (per

curiam.). Section 1542's "securing'' paragraph also ''requires proof that the accused made a false

statement in a passport application." White, 1 F.3d at 16; see Salinas, 373 F.3d at 165; O'Bzyant,

775 F.2d at 1535; Washington, 705 F.2d at 493. Section 1542's ''use" paragraph criminaHzes the

use of "any passport the issue of which was secured in any way by reason of any false statement."

18 U.S.C. § 1542. Even though the "securing'' and ''use" paragraphs are phrased differently, "[t]he

crimes denounced are not the securing or the use but ... the [making of] false statements in the

procurement of the passport." Browder v. United States, 312 U.S. 335, 337 (1941) (construing

section 1542's identically worded predecessor statute).

       Counts one and six charge McFarlane under section 1542's ''use" paragraph and allege that


                                                6
McFarlane used his 2009 passport in 2018 and 2019 to secure his 2019 passport by false statement.

See [D.E. 32] 1, 6-7. CountfivechargesMcFarlaneundersection 1542's "securing''paragraphand

alleges that McFarlane secured his 2019 passport by false statement when on February 27, 2019, he

submitted his 2009 passport as part of his 2019 passport application and declared under penalty of

perjury that he had not included a false document in support of his application. See id. at ~-

       Counts one, five, and six rely on McFarlane's alleged 1998 false statement and 1999 false

statement. See id. at 1-2, 5-7. Specifically, the government alleges that McFarlane secured his 2009

passport by false statements because (1) McFarlane submitted his 1999 passport as part ofhis 2009

passport application; (2) McFarlane secured his 1999 passport by false statements because

McFarlane submitted his 1999 naturalization certificate as part ofhis 1999 passport application; and

(3) McFarlane secured his 1999 naturalization certificate by his 1998 false statement and 1999 false

statement. See id.

       In moving to dismiss counts one, five, and six, McFarlane argues that the indictment fails to

plausibly allege that McFarlane made a false statement in 2018 or 2019 as part of his passport

application. See [D.E. 39] 6-7. According to McFarlane, he did not violate section 1542's

"securing" or ''use" paragraphs by submitting his 2009 passport as part of his 2019 passport

application. See id. The government responds thatMcFarlane's 1998 false statement and 1999 false

statement allowed him to be naturalized and obtain the 1999 passport. In tum, McFarlane submitted

the 1999 passport as part of his application for the 2009 passport and obtained the 2009 passport.

In~ McFarlane submitted the 2009 passport to obtain the 2019 passport and thereby violated 18

U.S.C. § 1542. See [D.E. 45] 7-10.

       The court disagrees with the government's argument. McFarlane did not make a false

statement under section 1542 in 2018 and 2019 when seeking to obtain his 2019 passport.

                                                 7
Moreover, the court rejects the government's argument that either his 1999 passport or 2009 passport

was a false document. In 2018 and 2019 McFarlane was a United States citizen entitled to possess

a United States passport, and the Department of State issued McFarlan.e's 1999 passport and 2009

passport. See 22 U.S.C. §§ 21 la, 212; Fact Sheet on Passports for Judges and Lawyers, U.S. Dep't

of State-Bureau of Consular Affs., https://travel.state.gov/content/traveVen/ passports/legal-

matters/family-law.htm.1 (last visited July 7, 2021 ). 1 The only false statements the government cites

in counts one and six are the 1998 false statement and 1999 false statement McFarlane made during

his naturalization proceedings. McFarlane, however, did not make these statements to secure his

2009 passport or his 2019 passport. Rather, he made them to secure his 1999 naturali7.ation

certificate. Thus, the indictment fails to allege prosecutable offenses in counts one and six under

section 1S42' s ''use" paragraph, and the court dismisses counts one and six. See, e..&, Coil;l, 719 F.2d

at 1123.

       As for count five, the indictment alleges that McFarlane made a false statement in his 2019

passport application by submitting his· 2009 passport and declaring under penalty of perjury that he·

had not submitted any false document in supportofhis 2019 passport application. McFarlan.e's 2009

passport, however, was not a false document. McFarlane was and remains a United States citizen

entitled to a passport and the Department of State validly issued McFarlane' s 2009 passport. Thus,

the indictment fails to allege that McFarlane made a false statement in 2019 when he asserted that

he had not submitted a false document in support ofhis 2019 passport application. Accordingly, the



        1
          Although the government contends that McFarlan.e's conviction for first-degree sexual
abuse of an individual less than 11 years old constitutes an "aggravated felony'' that rendered him
ineligible for naturalization, see 8 U.S.C. §§ 1101(f)(8), 1427(a); Chan v. Gantner, 464 F.3d 289,
292 (2d Cir. 2006), McFarlane was naturalized in 1999. Moreover, the United States has not
revoked McFarlan.e's citizenship.

                                                   8
indictment fails to allege facts constituting a prosecutable offense under section 1542 in count five,

and the court dismisses count five. See, ~ id.

                                                  B.
       Counts two, ten, and eleven of the indictment allege that Mcfarlane violated 18 U.S.C. §

1546(a) in 2018, 2019, and 2020. See [D.E. 32] 2-3, 11-13. Section 1546(a) makes it a crime for

a person to
                                     ,

                           •,            •              •,        •,        •,
       knowingly ... use attempt to use, possess obtain accept or receive any            •
       . . . visa, permit, border crossing card, alien registration receipt card, or other
       document prescribed by statute or regulation for entry into or as evidence of
       authorized stay or employment in the United States, knowing it to be forged,
       counterfeited, altered, or falsely made, or to have been procured by means of any
       false claim or statement, or to have been otherwise procured by fraud or unlawfully
       obtained[.]

18 U.S.C. § 1546(a) (emphasis added). Section 1546(a) "requires proof of (1) a knowingly false

representation (2) which is material (3) and under oath or penalty of perjury (4) in an application,

affidavit, or other document required by the immigration biws or regulations." United States v.

Ortega, No. CR-10-2444-TUC-DCB--DTF, 2011 WL 3267896, at *3 (D. Ariz. June 3, 2011)

(unpublished), m2Q!1 and recommendation adopted, 2011 WL 3267377 (D. Ariz. July 29, 2011)

(unpublished), aff'd, 519 f. App'x 445 (9th Cir. 2013) (unpublished); see 18 U.S.C. § 1546(a).

Section 1546(a) applies only to false statements or fraud associated with the application for the

document which is the object of the offense. See United States v. Chu, 5 f .3d 1244, 1247 (9th Cir.

1993); United States v. Khalje, 658 f.2d 90, 92 (2d Cir. 1981) (per curiam); United States v.

O'Connor, 158 f. Supp. 2d 697, 720 (E.D. Va. 2001).

       Count two charges Mcfarlane with using or possessing his 2009 passport on or about

October 24, 2018. See [D.E. 32] 2-3. According to the indictment, Mcfarlane obtained his 2009

passport by fraud, ''that is, ... by virtue of his naturalization as a United States citizen [in 1999],"

                                                   9
which McFarlane "knew to have been fraudulently procured" through his 1998 false statement and

1999 false statement. Id. Counts ten and eleven charge McFarlane with obtaining and possessing

his 2019 passport in 2019 and 2020, by using or possessing his 2009 passport, which he allegedly

procured via his 1998 false statement and 1999 false statement See id. at 11-13.

       In moving to dismiss counts two, ten, and eleven, McFarlane argues that he did not make any

false statements in 2018, 2019, and 2020, submit his 1999 naturaliz.ation certificate in 2018, 2019,

or 2020, or present a fraudulent document to procure either his 2009 passport or his 2019 passport.

See [D.E. 39] 7-9. The government responds thatMcFarlane's 1998 and 1999 false statements are

conduct sufficient to support the charged offenses under section 1546(a) in counts two, ten and

eleven. See [D.E. 45] 10-12.

       Although the court agrees that section 1546(a)' s reference to "other document prescribed by

statute or regulation for entry into or as, evidence of authorized stay or employment in the United

States" includes a passport, the court disagrees with the government's argument about the reach of

section 1546(a) in this case. The only false statements or fraud which the indictment identifies in

counts two, ten, and eleven are McFarlane's 1998 false statement and 1999 false statement

See [D.E. 32] 2-3, 11-13. The indictment does not allege any false statement or fraud in

McFarlane's applications for his 2009 or 2019 passports. Thus, counts two, ten, and eleven fail to

allege that McFarlane made false statements or committed fraud under section 1546(a) in 2018

(count two), 2019 (count ten), or 2020 (count eleven). See Chu, 5 F.3d at 1247; Khalje, 658 F.2d

at 92; O'Connor, 158 F. Supp. 2d at 720. Accordingly, the court dismisses counts two, ten, and

eleven. See. e.&., Coia, 719 F.2d at 1123.




                                                10
                                                 C.
       CountsthreeandsevenallegethatMcFarlaneviolated 18U.S.C. § 1015(c)in2018and2019.

See [D.E. 32] 3-4, 7-8. Section 1015(c) makes it a crime for a person to

           •           •
       use or attempt to use any certificate of arrival, declaration of intention, certificate
       of naturalization, certificate of citizenship or other documentary evidence of
       naturalization or of citizenship, or any duplicate or copy thereof, knowing the same
       to have been procured by fraud or false evidence or without required appearance or
       hearing of the applicant in court or otherwise unlawfully obtained[.]

18 U.S.C. § 1015(c). Section 1015(c) ''proscribes the use of certain documentary evidence of

citizenship knowing it to be false." United States v. Lopez, 704 F.2d 1382, 1385 (5th Cir. 1983).

Such documentary evidence of citizenship includes a United States passport. See 22 U.S.C. §

2705(1). Section 1015(c) requires the government to prove that the defendant knew that the

documentary evidence of citizenship named in the indictment was procured by fraud or a false

statement. See 18U.S.C. § 1015(c); The William.J. Bauer Criminal JurylnstructionsoftheSeventh

Circuit 386 (2020 ed.), http://www.ca7.uscourts.gov/pattem-jury-instructions/pattem_criminal_

jury_instructions_2020edition.pdf (last visited July 7, 2021).

       Counts three and seven allege that in 2018 and 2019, McFarlane knowingly used

documentary evidence of citizenship, namely his 2009 passport, knowing that he procured his 2009

passport by fraud or false evidence. According to counts three and seven, McFarlane obtained his

naturalization as a United States citizen through his 1998 false statement and 1999 false statement.

See [D.E. 32] 3-4, 7-8. In turn, McFarlane obtained his 1999 passport by fraud. See id. In turn,

McFarlane obtained his 2009 passport by fraud. See id.

       McFarlane argues that the court shouJd dismiss counts three and seven because they rely on

false statements fromMcFarlane's 1998 and 1999 naturalization proceedings. See [D.E. 39] 9-10.

In support, McFarlane contends that his 2009 passport is not documentary evidence of citizenship

                                                 11
procured by fraud or false evidence. See id. at 10. The government responds that the indic1ment

plausibly alleges violations of section 1015(c) because McFarlane' s 1998 and 1999 false statements

made McFarlane ineligible for naturalization; therefore, McFarlane' s ''naturalization certificate and

all subsequent United States passports were procured by fraud, false evidence[,] and unlawfully

obtained." [D.E. 45] 12-13.

       In counts three and seven, the only false statements or fraud which the indictment identifies

are the 1998 and 1999 statements McFarlane made during his naturalization proceedings. See [D.E.

32] 3-4, 7-8. The indic1ment does not plausibly allege any false statement or fraud in McFarlane' s

applicationforthedocumentnamedintheindictment: his2009passport. Cf.18U.S.C. § 1015(c);

The William J. Bauer Criminal Jury Instructions of the Seventh Circuit 836 (2020 ed.),

http://www.ca7.uscourts.gov/pattern-jury-instructions/pattern_crimina1jury_instructions_2020e

dition.pdf (last visited July 7, 2021). Accordingly, counts three and seven fail to allege facts

constituting a prosecutable offense under section 1015(c), and the court dismisses counts three and

seven. See,~ Coia, 719 F.2d at 1123.

                                                 D.
       Counts four, eight, and nine allege that McFarlane violated 18 U.S.C. § 1425(b) in 2019.

See [D.E. 32] 4-5, 9-10. Section 1425(b) makes it a crime for any person

                                                      •,         •           •'   '
       not entitled to [do so to] ... knowingly issue procure or obtain or appl[y] for
                              •
       or otherwise attempt to procure or obtain naturalization, or citizenship, or a
       declaration of intention to become a citizen, or a certificate of arrival or any
       certificate or evidence of nationalization or citizenship, documentary or otherwise,
       or duplicates or copies of any of the foregoing[.]

18 U.S.C. § 1425(b). Section 1425{b) requires the government to prove three elements: "(1) the

defendant issued, procured, obtained, applied for, or otherwise attempted to procure [any certificate

or evidence of] naturaliz.ation or citizenship [documentary or otherwise]; (2) the defendant is not

                                                 12
entitled [to documentary evidence of] naturaliz.ation or citizenship; and (3) the defendant knows that

he or she is not entitled to [documentary evidence of] naturalization or citizenship." United States

v. Moses, 94 F.3d 182, 184 (5th Cir. 1996); see United States v. Haiddar, 838 F. App'x 91, 91 (5th

Cir. 2021) (per curiam) (unpublished); United States v. Allouche, 703 F. App'x 241, 244-45 (5th

Cir. 2017) (per curiam) (unpublished).

        Counts four, eight, and nine allege that McFarlane applied for, attempted to procure, and

procured and obtained evidence of citizenship for himself to which he was not entitled, namely,

McFarlane's 2019 passport. See [D.E. 32] 4-5, 9-10. In support, the indictment alleges that

McFarlane is not entitled to his 2019 passport because he unlawfully procured his naturaliz.ation

certificate with his 1998 false statement and 1999 false statement. See id.

        McFarlane responds that the court should dismiss counts four, eight, and nine because

McFarlane became a United States citizen in 1999 and was therefore "entitled" to apply for a United

States passport in 2019 and did not violate section 142S(b) by applying for the 2019 passport.

See [D.E. 39] 10-11. The government replies that McFarlane' s 1998 false statement and 1999 false

statement rendered him ineligible for naturaliz.ation and that McFarlane was not entitled to apply for

or be issued a United States passport in 2019. See [D.E. 45] 13-14.

       Although the government alleges that McFarlane is not entitled apply for, procure, or obtain

a United States passport by virtue of his 1998 false statement and 1999 false statement, McFarlane

was a United States citizen in 2019 and was entitled to apply for and possess a United States passport

in 2019. See 22 U.S.C. §§ 21 la, 212; Fact Sheet on Passports for Judges and Lawyers, U.S. Dep't

.ofState-Bureau ofConsular Affs., https://travel.state.gov/content/travel/en/passports/legal-matters

/family-law.html (last visited July 7, 2021 ); cf. Moses, 94 F.3d at 184; Haiddar, 83 8 F. App'x at 91;

Allouche, 703 F. App'x at 244-45. Accordingly, counts four, eight, and nine fail to allege facts

                                                  13
constituting a prosecutable offense under section 142S(b). Thus, the court dismisses counts four,

eight, and nine. See, e.g., Coia, 719 F.2d at 1123.2
                                                                                                    (

                                                m.
       In sum, the court GRANTS defendant's motion to dismiss [D.E. 39] and DISMISSES the

second superseding indictment for failure to allege facts constituting prosecutable offenses. The

court DISMISSES as moot defendant's motion to dismiss multiplicitous counts [D.E. 44].

       SO ORDERED. This _8_ day of July 2021.



                                                       . [ S C . DEVER ill
                                                       United States District Judge




       2
          In light of the court's conclusions, the court need not reach McFarlane's statute of
limitations argument or his multiplicity argum~t.

                                                14
